Citation Nr: 1134883	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for foot spur, right foot.

2.  Entitlement to service connection for foot spur, left foot.

3.  Entitlement to service connection for a mental condition.

4.  Entitlement to an initial compensable evaluation for status post small bowel obstruction and incidental appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to March 1989.  

This matter is before the Board of Veterans' Appeals (Board) from an August 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for foot spur, right foot; foot spur, left foot; and mental condition.  The RO also granted service connection for status post small bowel obstruction with incidental appendectomy and hemorrhoids, assigning noncompensable evaluations for both disabilities.  The Veteran filed a Notice of Disagreement (NOD) in December 2006, which the RO accepted as timely.  See August 2006 Letter.  The RO provided a Statement of the Case (SOC) in March 2008.  

In March 2008, the Veteran timely filed a substantive appeal on a Form 9, checking the box indicating that he only wanted to appeal the listed issues which were the foot spurs, mental, and bowel claims.  

In May 2010, more than two years after the Form 9 was filed, the Veteran's representative submitted a statement in lieu of a 646 that included, without explanation, the issue of an initial compensable evaluation for hemorrhoids as one of the claims on appeal.  This statement was received more than 60 days after the date that the RO mailed the SOC to the Veteran.  See 38 C.F.R. § 20.302.  Thus, the Board declines to consider the hemorrhoid claim in appellate status.    

The issues of entitlement to service connection for chest pain and shortness of breath, as well as the issue of entitlement to an increased evaluation for hemorrhoids, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his March 2008 Form 9, the Veteran requested a Board hearing at the RO.  In  June 2008 correspondence, the Veteran requested a video conference hearing.  Two years later, in June 2010, the RO notified the Veteran that his requested hearing had been scheduled for July 2010.  A second undated letter reminded the Veteran of his hearing date.  Both letters were sent to the Veteran's address of record.  Both letters were returned by postal authorities as undeliverable.  Not surprisingly, the Veteran did not appear for the July 2010 hearing.

Ordinarily, when an appellant fails to appear for a scheduled hearing without having requested and received a postponement prior to the hearing, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702(d) (2010).  Notably, notice letters for various 2008 VA examinations were mailed to the Veteran at the same address, and the Veteran appeared for those examinations.  

A hearing on appeal will be granted if a veteran, or his or her representative, expresses a desire to appear in person. 38 C.F.R. § 20.700 (2010).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. 
§ 20.904(a)(3) (2010), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  In order to ensure full compliance with due process requirements, therefore, a hearing must be scheduled.  

The Veteran's representative should contact the Veteran in an effort to verify his address or obtain his current mailing address.  However, it is the Veteran's responsibility to keep VA apprised of his whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Thus, should his address change, he must advise the RO of his new address.  If the Veteran fails to do so, and VA is unable to contact him to advise him of the time and date of his hearing, the Board will proceed with consideration of his appeal.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's representative must be advised to attempt to contact the Veteran in an effort to determine his current mailing address.  The result of that effort must be documented in the record.

2. Schedule the Veteran for a video conference hearing in accordance with his request.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. 
§ 20.704(b).  A copy of the notice letter must be placed in the claim file.  It should be indicated whether any notice that was sent was returned as undeliverable.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claim file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).








_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



